                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF NEW MEXICO

In re: George Edward Jossell, xxx-xx-4583,
       Debtor.                                                           No. 18-10339-j13

                      LIMITED OBJECTION TO MOTION TO DISMISS

        COMES NOW George Edward Jossell (“Debtor”), through his counsel William F. Davis

& Assoc., P.C. (William F. Davis, Esq.), and hereby files this limited objection to the Chapter 13

Trustee’s Motion to Dismiss. Doc. 44. Generally, Debtor agrees to the dismissal of this case, but

requests that the Court clarify that upon dismissal, the Order Granting Debtor’s Amended

Motion to Confirm that the Stay Does Not Apply or in the Alternative to Authorize the Sale of

Property and also to Modify the Stay to Allow the State Court to Rule (the “Order Modifying

Automatic Stay”), Doc. 26, has no continued vitality. In support hereof, Debtor states as follows:

                                               Background

    1. Debtor commenced this Chapter 13 bankruptcy on February 14, 2018. Doc. 1.

    2. On May 17, 2018, the Court entered the Order Modifying Automatic Stay. Doc. 26. The

Order Modifying Automatic Stay recited that the Debtor was involved in divorce proceedings

before the Circuit Court of Cook County Illinois (the “State Court”), and that the State Court

planned to determine the interest of the Debtor in certain property (the “Church Property”). Doc.

26. The Order Modifying Automatic Stay allowed for the sale of the Church Property and for the

State Court to determine the Debtor’s interest in the sale proceeds. Id. at ¶¶ A-B. If the State

Court deemed the Church Property to have been owned by the Debtor, the proceeds from the sale

thereof were to be turned over to the Chapter 13 Trustee. Id. at ¶ B.

    3. Debtors Chapter 13 Plan, Doc. 3, was confirmed on May 21, 2018. Doc. 27.

    4. In April of 2019, Debtor retired from his job, thereby substantially reducing his income.

Because of this change in income, Debtor has been unable to make payments under his


Limited Objection to Motion to Dismiss          Page 1 of 3

Case 18-10339-j13          Doc 47        Filed 08/02/19       Entered 08/02/19 15:38:56 Page 1 of 3
confirmed Chapter 13 Plan or under any feasible modified plan.

    5. This case has not been converted under any other chapter of Title 11 of the United States

Code.

    6. As of the filing of this Motion, the State Court has not deemed the Church Property to

have been owned by the Debtor.

    7. The Chapter 13 Trustee filed her Motion to Dismiss on July 10, 2019. Doc. 44. The

Motion to Dismiss does not mention the Order Modifying Automatic Stay or provide for its

devitalization as part of the dismissal of this case.

                                                 Argument

    8. Under 11 U.S.C. 349(b)(3), dismissal of a bankruptcy case “revests the property of the

estate in the entity in which such property was vested immediately before the commencement of

the case under this title.”

    9. Furthermore, dismissal of a bankruptcy case “vacates any order, judgment, or transfer,

ordered . . . under section . . . 542 . . . of this title . . . .” 11 U.S.C. § 349(b)(2).

    10. 11 U.S.C. § 105(a) allows “[t]he court . . . [to] issue any order, process, or judgment that

is necessary or appropriate to carry out the provisions of this title.”

    11. Insofar as dismissal “revests the property of the estate in the [Debtor],” 11 U.S.C. §

349(b)(3), it would be inappropriate, following dismissal, to carry out those provisions in the

Order Modifying Automatic Stay that conditionally call for the turnover to the Chapter 13

Trustee of the sale proceeds of the Church Property.

    12. Furthermore, although the Order Modifying Automatic Stay does not explicitly invoke 11

U.S.C. § 542, its conditional provision for turnover of the sale proceeds of the Church Property is

a form of relief under 11 U.S.C. § 542(a), which provides for turnover of property of the estate to




Limited Objection to Motion to Dismiss            Page 2 of 3

Case 18-10339-j13           Doc 47       Filed 08/02/19         Entered 08/02/19 15:38:56 Page 2 of 3
the trustee. Thus, under 11 U.S.C. § 349(b)(2), it should be deemed vacated by dismissal of this

case.

       13. To eliminate any ambiguity as to the post-dismissal vitality, or lack thereof, of the Order

Modifying Automatic Stay, this Court should confirm that the Order Modifying Automatic Stay

has no continuing vitality upon dismissal of this case. Such confirmation falls within the Court’s

authority to “issue any order . . . that is necessary or appropriate to carry out the provisions of

this title.” 11 U.S.C. § 105(a).

              WHEREFORE, the Debtor prays that the Court dismiss this bankruptcy case, confirm

that the Order Modifying Automatic Stay has no continued vitality post-dismissal, and grant such

other and further relief the Court deems just and proper.

                                                                                 Respectfully submitted,

                                                                                 WILLIAM F. DAVIS & ASSOC., P.C.
                                                                                 /s/ Electronically filed 8/2/2019
                                                                                 William F. Davis, Esq.
                                                                                 6709 Academy Rd NE, Suite A
                                                                                 Albuquerque, NM 87109
                                                                                 Phone: (505) 243-6129
                                                                                 Fax: (505) 247-3185
                                                                                 daviswf@nmbankruptcy.com

I hereby certify that on August 2, 2019, a true and correct copy of the foregoing was uploaded
via the Court’s CM/ECF filing system, whereupon service was automatically effected upon all
parties registered therewith to receive service in this matter.

/s/ 8/2/2019
William F. Davis, Esq.
F:\Jossell, George\Pleadings\Limited Objection to Trustee's Mx to Dismiss.doc




Limited Objection to Motion to Dismiss                                          Page 3 of 3

 Case 18-10339-j13                             Doc 47               Filed 08/02/19            Entered 08/02/19 15:38:56 Page 3 of 3
